DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to restriction election received Oct. 5, 2022. Claims 108, 110-111, 113-117 and 125 were elected without traverse. Restriction is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 108, 110-111, 113-117 and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 128 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method
Claim limitation “vehicle mode control subsystem”, “merging, diverging and overtaking subsystem”, “emergency management subsystem” and “lane management subsystem” in claim 108 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed function of controlling autonomous vehicles. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 108, 110-111, 113-117 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 108 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling a vehicle. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 125 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 125 embraces or overlaps two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 108, 110-111, 113-115 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al., U.S. Patent Application Publication No. 2017/0197626 (referred to hereafter as Jammoussi) in view of Uchida et al., U.S. Patent Application Publication No. 2018/0088572 (referred to hereafter as Uchida).

 


As to claims 108 and 125, Jammoussi teaches a road design and traffic control system for a connected and automated vehicle and highway (CAVH) system and method comprising: 
a vehicle mode control subsystem configured to control mode switching of automated vehicle (AV) driving modes from an automated mode to a human-driven mode and from a human-driven mode to an automated mode (see para. 9, 17 and 21); 
a merging, diverging, and overtaking subsystem configured to control vehicle merging, diverging, and overtaking on automated lanes of multi-lane road (see para. 21 and 29-31); 
an emergency management subsystem configured to manage emergencies on roads (see para. 16, 23 and 28); and 
a lane management subsystem configured to manage lanes dedicated for automated vehicle travel (see para. 17-18).
	Jammoussi does not explicitly teaches the multi-lane road is a multi-lane highway and providing roadside assistance. However, Uchida teaches a system and method comprising an expressway with an emergency system that provides roadside assistance (see para. 69-70 and 112).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to implement the emergency system of Uchida in Jammoussi. Motivation to do so comes from the knowledge well known in the art that managing notifications of approaching emergency vehicle approaching a location would minimize the time needed to reach a person in need of help and would therefore make the emergency response more efficient.
	As to claim 110, Jammoussi in view of Uchida teach the system of claim 108. Jammoussi further teaches the AVs configured to operate in an automated mode or a human-driven mode (see para. 9, 17 and 21).
As to claim 111, Jammoussi in view of Uchida teach the system of claim 108. Jammoussi further teaches vehicle management and control is provided by a CAVH system (see para. 15 and 21-22).
	As to claim 113, Jammoussi in view of Uchida teach the system of claim 108. Jammoussi further teaches said vehicle mode control subsystem is configured to perform: an automated lane access control method, said method comprising: providing an AV identification detector at the entrance of an automated lane; determining by the AV identification detector if an approaching vehicle is an AV; and permitting access to the automated lane and assuming control of the vehicle by the road design and traffic control system if said approaching vehicle is an AV or denying access to the automated lane if said approaching vehicle is not an AV; and/or an automated lane exit control method, said method comprising: identifying by the AV or road design and traffic control system one or more exits from an automated lane; optionally identifying an optimal exit from the one or more exits from said automated lane; controlling the AV by the road design and traffic control system to drive through a buffer zone and mode switching zone; exiting the automated lane; and entering a human-driven lane (see para. 15 and 21-22).
As to claim 114, Jammoussi in view of Uchida teach the system of claim 108. Jammoussi further teaches said merging, diverging, and overtaking subsystem comprises: a mode switching management component configured to manage mode 
switching of AVs entering automated lanes and exiting automated lanes; a tidal lane traffic flow component configured to control tidal lane traffic flow; a merge/diverge component configured to manage merging of AVs into traffic on automated lanes and diverging of AVs from traffic on automated lanes; and/or an overtaking component configured to manage overtaking by AVs and human-driven vehicles (see para. 15 and 21-22).
As to claim 115, Jammoussi in view of Uchida teach the system of claim 108. Jammoussi further teaches a CAVH system comprises RSUs for bidirectional communication between AVs and road infrastructure; roadside sensing; and for positioning and control of AVs (see para. 15 and 21-23).
6.	Claims 116-117 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al., U.S. Patent Application Publication No. 2017/0197626 (referred to hereafter as Jammoussi) in view of Uchida et al., U.S. Patent Application Publication No. 2018/0088572 (referred to hereafter as Uchida), further in view of Liang et al., U.S. Patent Application Publication No. 2019/0138024 (referred to hereafter as Liang)
As to claim 116, Jammoussi teaches a road design and traffic control system for a connected and automated vehicle and highway (CAVH) system and method comprising a vehicle mode control subsystem configured to control mode switching of automated vehicle (AV) driving modes from an automated mode to a human-driven mode and from a human-driven mode to an automated mode (see para. 9, 17 and 21);  and a merging, diverging, and overtaking subsystem configured to control vehicle merging, diverging, and overtaking on automated lanes of multi-lane road (see para. 21 and 29-31); 
Jammoussi in view of Uchida do not teach said merging, diverging, and overtaking subsystem is configured to control access of human-driven vehicles to automated lanes using dynamic lane markings between automated lanes and human-driven lanes.
However, Liang teaches a system comprising control access of human-driven vehicles to automated lanes using dynamic lane markings between automated lanes and human-driven lanes (see para. 91, 94 and 110). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application control access of human-driven vehicles to automated lanes using dynamic lane markings between automated lanes and human-driven lanes in Jammoussi as taught by Liang. Motivation to do so comes from the teachings of Liang that doing so would allow the vehicle identify lane characteristics in a faster and more efficient manner.
As to claim 117, Jammoussi in view of Uchida, further in view of Liang teaches the road design and traffic control system of claim 116 wherein. Liang further teaches lane marking comprising a pattern to indicate that a lane is an automated lane and that human-driven vehicles are permitted to access said automated lane, a pattern indicates that the lane is a reversible automated lane and that human-driven vehicles are permitted to access said automated lane and a pattern indicates that the lane may not be accessed by human-driven vehicles wherein the pattern may be solid lines, letters or virtual markings (see para. 91, 94, 110 and 150). Liang does not explicitly teach that the lane markings are two short segments and one long segment, a broken line or a solid line. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to use short and long segments, broken line or a solid line as the indication of the lane in Liang as a design choice (MPEP 2144.04 “changing size and shape” see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Motivation to do so comes from the knowledge well known in the art that using any type of pattern of markings would achieve the same end result which is to allow the vehicle to identify and classify the lane characteristics.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663